Felton, Chief Judge,
concurring specially. Assuming that the petition could be construed to attempt to set forth several distinct causes of action, one on a check, including allegations seeking to negative defenses, one for breach of a contract to indorse without recourse and one for fraudulent promise to so indorse, each one would be good as against a general demurrer and a special demurrer would be required tq reach the misjoinder. As I understand the pleadings, the signature to the conditional-sale contract was not denied. The defendant simply contended that the copy attached to the petition was not a correct copy. I concur in the judgment affirming the overruling of the motion for a new trial.